DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasugi (US 2020/0044158).
Nakasugi is directed to novel compound used as a semiconductor material in methods of manufacturing a semiconductor device. Nakasugi discloses the semiconductor material according to the present invention consists of a compound represented by formula (I), X—Y (1). (Para, 0012). Nakasugi discloses X in formula (1) is represented by a formula (2), wherein in formula (2) A is -OH, -NH2, or -SH, R1 is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R1′ is hydrogen, -OH, NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R2 is 2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R2′ is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R3 is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, R3′ is hydrogen, -OH, -NH2, -SH, linear C1-10 alkyl, branched C3-10 alkyl, or a direct bond to a phenyl ring, n1 is 0, 1, or 2, n2 is 0, 1, or 2, n3 is 0, 1, or 2, m is 0, 1, 2, or 3, and; Y is an aromatic hydrocarbon ring unsubstituted or substituted by one or more substituents selected from -OH, -NH2, -SH, linear C1-10 alkyl, or branched C3-10 alkyl. (Para, 0013-0026). Nakasugi discloses a composition according to the present invention comprises a semiconductor material as described and a solvent. (Para, 0027). These disclosures teach and/or suggest a composition comprising a solvent; and a polymer that includes a substituted biphenylene structural unit, wherein one phenylene of the biphenylene of the substituted biphenylene structural units is substituted with at least one of a hydroxy-substituted C6 to C30 aryl group, and a hydroxy-substituted C3 to C30 heteroaryl group. 
Nakasugi the composition can be used in a method to form an underlayer. (Para, 0028). Nakasugi discloses the method for manufacturing a coating according to the present invention comprises applying a layer of a composition according to the present invention above a substrate and curing the layer. (Para, 0028). Nakasugi discloses the underlayer is a coating formed between a substrate and a photoresist layer, and examples of the underlayer include a planarizing coating, an adhesive layer, and a bottom anti-reflective coating (BARC layer). (Para, 0137). Nakasugi also discloses the underlayer as a planarizing coating can also be effectively used as a hard mask layer, since the semiconductor material has high heat resistance, high etching resistance, and advantageous filling property. (Para, 0139). Nakasugi discloses the hard mask layers are formed to a large thickness such as 1,000-3,000 nm; thus the fact that a heat-induced decrease in thickness is small is advantageous in preventing distortion of the coatings. (Para, 0139). Nakasugi discloses that a preferred embodiment of the planarizing coating-forming composition is a hard mask layer-forming composition. These disclosures teach and/or 
Nakasugi also discloses various examples of the semiconductor composition which comprises the underlayer material. (Para, 0081-0098). These disclosures and the compounds illustrated encompass the limitations of claims 2-14. 
Nakasugi also discloses a method for manufacturing a semiconductor according to the present invention which comprises: forming an underlayer according to the present invention; forming a layer of a photoresist composition above the underlayer; curing the photoresist composition to form a photoresist layer; exposing the substrate coated with the photoresist layer; developing the exposed substrate to form a resist pattern; etching with the resist pattern as a mask; and processing the substrate. (Para, 0030-0037). These disclosures teach and/or suggest the limitation of claim 17 where a method of forming patterns comprises applying the hardmask composition as claimed in claim 1 on a material layer and heat treating the same to form a hardmask layer, forming a photoresist layer on the hardmask layer, exposing and developing the photoresist layer to form a photoresist pattern. Nakasugi explains that whether another etching step is performed between the above etching and the processing of the substrate can be selected depending on the process conditions. (Para, 0038). Nakasugi discloses, an interlayer may be etched by the etching with the resist pattern as a mask, and then the substrate may be etched with the resulting interlayer pattern as a mask and alternatively, an interlayer may be etched with the resist pattern as a mask, then an underlayer may be etched with the resulting interlayer pattern as a mask, and then the substrate may be etched with the resulting underlayer pattern as a mask. (Para, 0038). Nakasugi discloses that alternatively the substrate may be etched with the resist pattern as a mask only. (Para, 0038). These disclosures teach and/or suggest the limitation of claim 17 where a method for forming patterns comprises selectively removing the hardmask layer using the photoresist pattern to expose a part of the material layer and etching an exposed part of the material layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899